IN THE
                            TENTH COURT OF APPEALS



                                    No. 10-10-00362-CR

                         IN RE JUAN MANUEL MARQUEZ


                                    Original Proceeding



                             MEMORANDUM OPINION


       Juan Manuel Marquez seeks a writ of mandamus compelling Respondent, the

Honorable David R. Lloyd, District Clerk of Johnson County, to transmit certain records

to the trial court.1 However, this Court can issue a writ of mandamus against a district

clerk only when necessary to protect or enforce our jurisdiction. See TEX. GOV’T CODE

ANN. §§ 22.221(a) (Vernon 2004); In re Simmonds, 271 S.W.3d 874, 879 (Tex. App.—Waco




1
         We apply Rule of Appellate Procedure 2 and disregard numerous deficiencies in Marquez’s
mandamus petition and the accompanying motion for leave to file the mandamus petition, including his
failure to serve copies of these documents on Respondent or the prosecutor. See TEX. R. APP. P. 2.
2008, orig. proceeding). The relief Marquez seeks does not impact our jurisdiction.

Accordingly, we deny his mandamus petition.2



                                                                FELIPE REYNA
                                                                Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition denied
Opinion delivered and filed October 20, 2010
Do not publish
[OT06]




2
         We dismiss the motion for leave to file the mandamus petition as moot because such a motion is
not required under the current appellate rules. See TEX. R. APP. P. 52 cmt.; In re McGee, 213 S.W.3d 405,
406 n.2 (Tex. App.—Houston [1st Dist.] 2006, orig. proceeding) (per curiam).


In re Marquez                                                                                     Page 2